Item 13. Exhibits Exhibit No. Description 2.1 Contribution and Distribution Agreement by and between Besicorp and WOM.1 3(i) Certificate of Incorporation of WOM, Inc.2 3(ii) By-Laws of WOM, Inc. 10.1 Indemnification Agreement dated as of March 22, 1999by and among Old Besicorp, Besicorp, BGI Parent and BGI Acquisition3 10.2 Escrow Agreement dated as of March 22, 1999by and among Besicorp, Old Besicorp, BGI Parent and BGI Acquisition.4 10.3 Amendment No.1 to the Escrow Agreement dated as of February 23, 2000 by and among Besicorp, Old Besicorp, BGI Parent and WOM.5 31.1 Rule 13a-14(a)/15(d)-14(a) certification 31.2 Rule 13a-14(a)/15(d)-14(a) certification 32.1 Section 1350 certifications 1Incorporated by reference to the corresponding exhibit filed with the Company's Post-Effective Amendment No. 1 to the Registration Statement on Form 10-SB filed with the SEC on or about April 7, 2000. 2Incorporated by reference to the corresponding exhibit filed with the Company's Post-Effective Amendment No. 1 to the Registration Statement on Form 10-SB filed with the SEC on or about April 7, 2000. 3Incorporated by reference to the corresponding exhibit filed with the Company's Registration Statement on Form 10-SB with the SEC on or about January 6, 2000. 4Incorporated by reference to the corresponding exhibit filed with the Company's Registration Statement on Form 10-SB with the SEC on or about January 6, 2000. 5Incorporated by reference to the corresponding exhibit filed with the Company's Amendment No. 1 to the Registration Statement on Form 10-SB filed with the SEC on or about March 14, 2000.
